Exhibit 10.25.1

AMENDMENT NO. 3

TO FUND AGREEMENT

This Amendment No. 3 dated as of the 10th day of December, 2008, is to the Fund
Agreement previously entered into on October 1, 2002 (as amended) by and among
Nationwide Financial Services, Inc. (including any affiliates and/or
subsidiaries listed on Exhibit A), Nationwide Fund Advisors (formerly, Gartmore
Mutual Fund Capital Trust) and Nationwide Fund Distributors LLC (formerly,
Gartmore Distribution Services, Inc.), which serve as investment adviser and
distributor, respectively, to Nationwide Mutual Funds (formerly, Gartmore Mutual
Funds) (the “Trust”) and the Trust’s various series (the “Funds”). In this
Agreement, Nationwide Fund Advisors, Nationwide Fund Distributors LLC and
Nationwide Mutual Funds are collectively referred to as “Nationwide.”

WHEREAS, Nationwide Financial Services, Inc. (“NFS”) or a subsidiary or
affiliate thereof (collectively referred to as “NFS Affiliate/Subsidiary”)
provides administrative and/or recordkeeping services to variable contracts,
which may include, but are not limited to, variable annuity contracts, variable
life insurance policies and various retirement plans which meet the definition
of retirement plans under Sections 401, 403 and 457 of the Internal Revenue Code
(the “Code”) (collectively, “Contracts”); and

WHEREAS, NFS Affiliate/Subsidiary may issue variable annuity contracts and
variable life insurance policies through separate accounts (“Variable
Accounts”); and

WHEREAS, the Contracts allow for the allocation of net amounts received by NFS
to sub-accounts which correspond to each Fund for investment in shares of the
Funds; and

WHEREAS, selection of a particular sub-account is made by the contract owner or
by participants in various types of retirement plans and such contract owners
and such contract owners and/or participants may reallocate their investment
options among the sub-accounts in accordance with the terms of the Contracts;
and

WHEREAS, NFS and Nationwide, mutually desire the inclusion of the Funds as
investment options for the Contracts; and

WHEREAS, the primary purpose of this Amendment is to update Exhibit C; and

NOW, THEREFORE, NFS and Nationwide mutually agree as follows:

 

1.

The following language is added as a new provision to the Agreement:

“DISCLOSURE

Each party may disclose that it has entered into this arrangement. Further, each
party may disclose the annual fees payable to Nationwide under this Agreement as
set forth in Service Fees section and Exhibit C of this Agreement.”

 

Page 1 of 8



--------------------------------------------------------------------------------

2.

Effective December 31, 2008, all references to the Nationwide Advisory Services
Wrap Program are hereby removed from the Agreement.

 

3.

The Notice section of the Agreement is updated with the following information
for NFS:

 

 

Nationwide Financial Services, Inc.

 

One Nationwide Plaza, 2-02-18

 

Columbus, Ohio 43215

 

Attention: AVP – NF Investment Offerings

 

4.

Exhibit C to the Fund Agreement (as previously amended) is amended to update the
current list of funds and fee payments.

 

5.

All other terms and conditions within the Fund Participation Agreement remain
the same.

REMAINDER OF THE PAGE INTENTIONALLY BLANK

SIGNATURES FOLLOW

 

Page 2 of 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
executed as of the date written above.

 

NATIONWIDE FINANCIAL SERVICES, INC.

/s/ Karen R. Colvin

By:

 

Karen R. Colvin

Title:

 

AVP – NF Investment Offerings

NATIONWIDE FUND ADVISORS

/s/ Lee T. Cummings

By:

 

Lee T. Cummings

Title:

 

SVP

NATIONWIDE MUTUAL FUNDS

/s/ Lee T. Cummings

By:

 

Lee T. Cummings

Title:

 

Asst. Secretary

NATIONWIDE FUND DISTRIBUTORS LLC

/s/ Lee T. Cummings

By:

 

Lee T. Cummings

Title:

 

Principal

 

Page 3 of 8



--------------------------------------------------------------------------------

EXHIBIT C

TO FUND AGREEMENT

(amended as of December 10, 2008)

 

    

Total Basis

Points Per

Annum (1), (2)

  

12b-1

Fee

  

Admin
Service

Fee

  

Revenue

Sharing

Nationwide Bond Fund Class A1

   40    25    15    0

Nationwide Bond Fund Class C

   85    85    0    0

Nationwide Bond Fund Class D

   30    0    15    15

Nationwide Bond Fund Class R

   65    50    15    0

Nationwide Bond Fund Institutional Class

   0    0    0    0

Nationwide Bond Index Fund Class A1

   40    25    15    0

Nationwide Bond Index Fund Class C

   85    85    0    0

Nationwide Bond Index Fund Class R

   65    50    15    0

Nationwide Bond Index Fund Institutional Class

   0    0    0    0

Nationwide Enhanced Income Fund Class A1

   40    25    15    0

Nationwide Enhanced Income Fund Class R

   65    50    15    0

Nationwide Enhanced Income Fund Institutional Class

   0    0    0    0

Nationwide Enhanced Income Fund Institutional Service Class

   25    0    25    0

Nationwide Fund Class A1

   40    25    15    0

Nationwide Fund Class C

   100    100    0    0

Nationwide Fund Class D

   35    0    15    20

Nationwide Fund Class R

   65    50    15    0

Nationwide Fund Institutional Class

   0    0    0    0

Nationwide Fund Institutional Service Class

   35    0    25    10

Nationwide Government Bond Fund Class A1

   40    25    15    0

Nationwide Government Bond Fund Class C

   85    85    0    0

Nationwide Government Bond Fund Class D

   30    0    15    15

Nationwide Government Bond Fund Class R

   65    50    15    0

Nationwide Government Bond Fund Institutional Class

   0    0    0    0

Nationwide Growth Fund Class A1

   40    25    15    0

Nationwide Growth Fund Class C

   100    100    0    0

Nationwide Growth Fund Class D

   35    0    15    20

Nationwide Growth Fund Class R

   65    50    15    0

Nationwide Growth Fund Institutional Class

   0    0    0    0

Nationwide Growth Fund Institutional Service Class

   35    0    25    10

Nationwide International Index Fund Class A1

   40    25    15    0

Nationwide International Index Fund Class C

   100    100    0    0

Nationwide International Index Fund Class R

   65    50    15    0

Nationwide International Index Fund Institutional Class

   0    0    0    0

Nationwide International Value Fund Class A

   65    25    15    25

Nationwide International Value Fund Class C

   100    100    0    0

Nationwide International Value Fund Institutional Class

   25    0    0    25

 

Page 4 of 8



--------------------------------------------------------------------------------

Nationwide International Value Fund Institutional Service Class

   40    0    25    15

Nationwide Investor Destinations Fund: Aggressive Class A1

   40    25    15    0

Nationwide Investor Destinations Fund: Aggressive Class C

   100    100    0    0

Nationwide Investor Destinations Fund: Aggressive Class R

   65    50    15    0

Nationwide Investor Destinations Fund: Aggressive Institutional Class

   0    0    0    0

Nationwide Investor Destinations Fund: Aggressive Service Class

   40    25    15    0

Nationwide Investor Destinations Fund: Conservative Class A1

   40    25    15    0

Nationwide Investor Destinations Fund: Conservative Class C

   100    100    0    0

Nationwide Investor Destinations Fund: Conservative Class R

   65    50    15    0

Nationwide Investor Destinations Fund: Conservative Institutional Class

   0    0    0    0

Nationwide Investor Destinations Fund: Conservative Service Class

   40    25    15    0

Nationwide Investor Destinations Fund: Moderate Class A1

   40    25    15    0

Nationwide Investor Destinations Fund: Moderate Class C

   100    100    0    0

Nationwide Investor Destinations Fund: Moderate Class R

   65    50    15    0

Nationwide Investor Destinations Fund: Moderate Institutional Class

   0    0    0    0

Nationwide Investor Destinations Fund: Moderate Service Class

   40    25    15    0

Nationwide Investor Destinations Fund: Moderately Aggressive Class A1

   40    25    15    0

Nationwide Investor Destinations Fund: Moderately Aggressive Class C

   100    100    0    0

Nationwide Investor Destinations Fund: Moderately Aggressive Class R

   65    50    15    0

Nationwide Investor Destinations Fund: Moderately Aggressive Institutional Class

   0    0    0    0

Nationwide Investor Destinations Fund: Moderately Aggressive Service Class

   40    25    15    0

Nationwide Investor Destinations Fund: Moderately Conservative Class A1

   40    25    15    0

Nationwide Investor Destinations Fund: Moderately Conservative Class C

   100    100    0    0

Nationwide Investor Destinations Fund: Moderately Conservative Class R

   65    50    15    0

Nationwide Investor Destinations Fund: Moderately Conservative Institutional
Class

   0    0    0    0

Nationwide Investor Destinations Fund: Moderately Conservative Service Class

   40    25    15    0

Nationwide Large Cap Value Fund Class A1

   40    25    15    0

Nationwide Large Cap Value Fund Class C

   100    100    0    0

Nationwide Large Cap Value Fund Class R

   65    50    15    0

Nationwide Large Cap Value Fund Institutional Service Class

   35    0    25    10

Nationwide Micro Cap Equity Fund Class A

   40    25    15    0

Nationwide Micro Cap Equity Fund Class C

   100    100    0    0

Nationwide Micro Cap Equity Fund Class R

   65    50    15    0

Nationwide Micro Cap Equity Fund Institutional Class

   0    0    0    0

Nationwide Micro Cap Equity Fund Institutional Service Class

   35    0    25    10

Nationwide Mid Cap Growth Fund Class A1

   40    25    15    0

Nationwide Mid Cap Growth Fund Class C

   100    100    0    0

Nationwide Mid Cap Growth Fund Class R

   65    50    15    0

 

Page 5 of 8



--------------------------------------------------------------------------------

Nationwide Mid Cap Growth Fund Institutional Class

   0    0    0    0

Nationwide Mid Cap Growth Fund Institutional Service Class

   35    0    25    10

Nationwide Mid Cap Market Index Fund Class A1

   40    25    15    0

Nationwide Mid Cap Market Index Fund Class C

   100    100    0    0

Nationwide Mid Cap Market Index Fund Class R

   65    50    15    0

Nationwide Mid Cap Market Index Fund Institutional Class

   0    0    0    0

Nationwide Money Market Fund Institutional Class

           

For Plans with an effective date prior to January 1, 2003

   38    0    0    38

For Plans with an effective date after to January 1, 2003

   42.5    0    0    42.5

Nationwide Money Market Fund Prime Class

   40    0    15    25

Nationwide Money Market Fund Service Class

   50    10    15    25

Nationwide S&P 500 Index Fund Class A1

   40    25    15    0

Nationwide S&P 500 Index Fund Class C

   100    100    0    0

Nationwide S&P 500 Index Fund Class R

   65    50    15    0

Nationwide S&P 500 Index Fund Institutional Class

   0    0    0    0

Nationwide S&P 500 Index Fund Institutional Service Class

   25    0    25    0

Nationwide S&P 500 Index Fund Service Class

   40    15    25    0

Nationwide S&P 500 Index Fund Service Class2

   50    15    25    10

Nationwide Short Duration Bond Fund Class A1

   40    25    15    0

Nationwide Short Duration Bond Fund Class C

   85    85    0    0

Nationwide Short Duration Bond Fund Institutional Class

   0    0    0    0

Nationwide Short Duration Bond Fund Service Class2

   40    25    15    0

Nationwide Small Cap Index Fund Class A1

   40    25    15    0

Nationwide Small Cap Index Fund Class C

   100    100    0    0

Nationwide Small Cap Index Fund Class R

   65    50    15    0

Nationwide Small Cap Index Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2010 Fund Class A

   50    25    25    0

Nationwide Target Destination 2010 Fund Class C

   100    100    0    0

Nationwide Target Destination 2010 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2010 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2010 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2010 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2015 Fund Class A

   50    25    25    0

Nationwide Target Destination 2015 Fund Class C

   100    100    0    0

Nationwide Target Destination 2015 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2015 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2015 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2015 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2020 Fund Class A

   50    25    25    0

Nationwide Target Destination 2020 Fund Class C

   100    100    0    0

Nationwide Target Destination 2020 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2020 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2020 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2020 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2025 Fund Class A

   50    25    25    0

Nationwide Target Destination 2025 Fund Class C

   100    100    0    0

 

Page 6 of 8



--------------------------------------------------------------------------------

Nationwide Target Destination 2025 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2025 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2025 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2025 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2030 Fund Class A

   50    25    25    0

Nationwide Target Destination 2030 Fund Class C

   100    100    0    0

Nationwide Target Destination 2030 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2030 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2030 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2030 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2035 Fund Class A

   50    25    25    0

Nationwide Target Destination 2035 Fund Class C

   100    100    0    0

Nationwide Target Destination 2035 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2035 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2035 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2035 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2040 Fund Class A

   50    25    25    0

Nationwide Target Destination 2040 Fund Class C

   100    100    0    0

Nationwide Target Destination 2040 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2040 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2040 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2040 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2045 Fund Class A

   50    25    25    0

Nationwide Target Destination 2045 Fund Class C

   100    100    0    0

Nationwide Target Destination 2045 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2045 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2045 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2045 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination 2050 Fund Class A

   50    25    25    0

Nationwide Target Destination 2050 Fund Class C

   100    100    0    0

Nationwide Target Destination 2050 Fund Class R1

   90    65    25    0

Nationwide Target Destination 2050 Fund Class R2

   75    50    25    0

Nationwide Target Destination 2050 Fund Institutional Class

   0    0    0    0

Nationwide Target Destination 2050 Fund Institutional Service Class

   25    0    25    0

Nationwide Target Destination Retirement Income Fund Class A

   50    25    25    0

Nationwide Target Destination Retirement Income Fund Class C

   100    100    0    0

Nationwide Target Destination Retirement Income Fund Class R1

   90    65    25    0

Nationwide Target Destination Retirement Income Fund Class R2

   75    50    25    0

Nationwide Target Destination Retirement Income Fund Institutional Class

   0    0    0    0

Nationwide Target Destination Retirement Income Fund Institutional Service Class

   25    0    25    0

Nationwide U.S. Small Cap Value Fund Class A

   65    25    15    25

Nationwide U.S. Small Cap Value Fund Class C

   100    100    0    0

 

Page 7 of 8



--------------------------------------------------------------------------------

Nationwide U.S. Small Cap Value Fund Institutional Class

   25    0    0    25

Nationwide U.S. Small Cap Value Fund Institutional Service Class

   40    0    25    15

Nationwide Value Fund Class A1

   40    25    15    0

Nationwide Value Fund Class C

   100    100    0    0

Nationwide Value Fund Class R

   65    50    15    0

Nationwide Value Fund Institutional Class

   0    0    0    0

Nationwide Value Opportunities Fund Class A1

   40    25    15    0

Nationwide Value Opportunities Fund Class C

   100    100    0    0

Nationwide Value Opportunities Fund Class R

   65    50    15    0

Nationwide Value Opportunities Fund Institutional Class

   0    0    0    0

Nationwide Value Opportunities Fund Institutional Service Class

   35    0    25    10

Northpointe Small Cap Growth Fund Class A1

   40    25    15    0

Northpointe Small Cap Growth Fund Class C

   100    100    0    0

Northpointe Small Cap Growth Fund Class R

   65    50    15    0

Northpointe Small Cap Growth Fund Institutional Class

   0    0    0    0

Northpointe Small Cap Growth Fund Institutional Service Class

   35    0    25    10

Northpointe Small Cap Value Fund Institutional Class

   0    0    0    0

Nationwide Trust Company Program – One Time Set-Up Fee for funds added to the
program beginning on October, 2002

   $1,500         

 

(1)

Effective December 1, 2006, the rate for Class A Shares is 50 bps for assets in
new Pensions Plans. This additional 10 bps is derived from revenue sharing.

(2)

Effective December 1, 2006, the rate for Service Shares is 50 bps for assets in
new Pensions plans. This additional 10 bps is derived from revenue sharing.

 

Page 8 of 8